Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered September 13, 2002, convicting defendant upon his plea of guilty of two counts of the crime of rape in the third degree.
Defendant waived indictment and pleaded guilty to two counts of rape in the third degree in satisfaction of a superior court information charging him with those crimes, as well as rape in the second degree. In accordance with the plea agreement, he was sentenced as a second felony offender to consecutive prison terms of IV2 to 3 years. He now appeals, arguing that the sentence is harsh and excessive and that the prison terms should have been made to run concurrently.
Based upon our review of the record, we find no abuse of discretion or extraordinary circumstance warranting modification of the sentence in the interest of justice (see People v MacGilfrey, 288 AD2d 554, 556 [2001], lv denied 97 NY2d 757 [2002]; People v Bonilla, 285 AD2d 746, 748 [2001]). Defendant *758admitted that he had sexual intercourse on at least two occasions with a mentally disabled 15-year-old neighbor, who he accused of “leading [him] on.” At the time of committing these acts, he was on probation upon his conviction of driving while intoxicated. Defendant has a fairly lengthy criminal record, with prior convictions for rape and sexual misconduct. In view of defendant’s predatory conduct and failure to accept full responsibility for his behavior, we decline to disturb the sentence.
Cardona, P.J., Spain, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.